291 F.2d 627
ELSTON-RICHARDS STORAGE CO., Appellant,v.INDEMNITY INSURANCE COMPANY OF NORTH AMERICA, Appellee.
No. 14235.
United States Court of Appeals Sixth Circuit.
June 27, 1961.

1
Laurence D. Smith, of Schmidt, Smith, Howlett & Halliday, Grand Rapids, Mich., for appellant.


2
William D. Buchanan, Cholette, Perkins & Buchana, Grand Rapids, Mich.  (Edward D. Wells, Grand Rapids, Mich., of counsel), for appellee.


3
Before MILLER, Chief Judge, CECIL, Circuit Judge, and BOYD, District judge.

ORDER.

4
This cause having been heard and considered upon the record, briefs of counsel and the oral arguments, and the Court being duly advised;


5
It is ordered, adjudged and decreed that the judgment of the District Court herein be and the same is hereby affirmed on the opinion of Judge Starr, reported in 194 F.Supp. 673.